Citation Nr: 1020602	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  08-05 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from April 1944 to February 
1946 and from March 1954 to June 1975.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that denied the Veteran's claim.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The Veteran is service-connected for a lumbar spine 
disability, rated as 40 percent disabling; a cervical spine 
disability, rated as 30 percent disabling; arteriosclerotic 
heart disease (ASHD) with coronary artery bypass graft, 3-
vessell with pacemaker, rated as 30 percent disabling; C-5 
root irritation with mild atrophy of the left deltoid muscle 
and weakness of the left supraspinatus muscle, rated as 20 
percent disabling; bilateral hearing loss, rated as 20 
percent disabling; dacrycocystitis and custostomy, status 
post right lacrimal duct surgery, rated as 10 percent 
disabling; a thoracic spine disability, rated as 10 percent 
disabling; hypertension, rated as 10 percent disabling; 
tinnitus, rated as 10 percent disabling; and bilateral pes 
planus, nasal septoplasty, calcinosis of the right upper 
lobe, gastric ulcer of the antrum with hiatal hernia, and 
vasomotor rhinitis, rated as 0 percent disabling.  The 
combined rating is 90 percent.  His service-connected 
disabilities are shown to be of such severity so as to 
preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating have been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.18, 4.19, 4.25 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe 
due to service-connected disability that it is impossible for 
the average person to secure or follow a substantially 
gainful occupation.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).  In reaching such a 
determination, the central inquiry is whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability.  Hatlestad v. Brown, 
5 Vet. App. 524 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2009); Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a total disability rating provide 
both objective and subjective criteria.  Hatlestad v. Brown, 
5 Vet. App. 524 (1993); VAOPGCPREC 75-91 (Dec. 27, 1991), 57 
Fed. Reg. 2317 (1992).  The objective criteria provide for a 
total rating when there is a single disability or a 
combination of disabilities that results in a 100 percent 
schedular rating.  38 C.F.R. § 3.340(a)(2) (2009).  
Subjective criteria, provide for a TDIU when, due to service-
connected disability, a veteran is unable to secure or follow 
a substantially gainful occupation, and has a single 
disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 70 
percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2009).  In 
exceptional circumstances, where the veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment as a result of service-connected 
disability.  38 C.F.R. § 4.16(b) (2009).

The Veteran is service-connected for a lumbar spine 
disability, rated as 40 percent disabling; a cervical spine 
disability, rated as 30 percent disabling; arteriosclerotic 
heart disease (ASHD) with coronary artery bypass graft, 3-
vessell with pacemaker, rated as 30 percent disabling; C-5 
root irritation with mild atrophy of the left deltoid muscle 
and weakness of the left supraspinatus muscle, rated as 20 
percent disabling; bilateral hearing loss, rated as 20 
percent disabling; dacrycocystitis and custostomy, status 
post right lacrimal duct surgery, rated as 10 percent 
disabling; a thoracic spine disability, rated as 10 percent 
disabling; hypertension, rated as 10 percent disabling; 
tinnitus, rated as 10 percent disabling; and bilateral pes 
planus, nasal septoplasty, calcinosis of the right upper 
lobe, gastric ulcer of the antrum with hiatal hernia, and 
vasomotor rhinitis, rated as 0 percent disabling.  The 
combined rating is 90 percent.  His service-connected 
disabilities are shown to be of such severity so as to 
preclude substantially gainful employment.

The remaining question before the Board therefore is whether 
the Veteran is unemployable by reason of his service-
connected disabilities alone, taking into consideration his 
educational and occupational background.

On VA examination in March 1982, it was noted that the 
Veteran was employed as a biological technician for the USDA.  
He was diagnosed with degenerative joint disease of the 
thoracic, cervical, and lumbar spine; a calcinous right upper 
lung; and bilateral pes planus.  On VA orthopedic examination 
in May 1986, the Veteran was diagnosed with bilateral pes 
planus and generalized degenerative joint disease.  He was 
employed as an agricultural technician that required walking 
in the field and standing in a lab.  On VA orthopedic 
examination in July 1987, it was noted that the Veteran's 
position required field work that consisted of walking a 
couple of miles each day, stooping, and bending.

The Veteran filed his initial claim for a TDIU rating in 
April 1999, at which time he indicated that he was employed 
with the USDA as a biological technician until September 1990 
and claimed that his disabilities affected his employment.  
The Veteran complained of shortness of breath, fatigability, 
light-headedness, overexertion, excessive joint pain, and 
trouble understanding speech even with hearing aids.  A 
letter from Delta State University indicated thirteen days of 
employment as an aide in the field registration of cotton 
insect pests.  The Veteran was no longer employed because his 
job had ended.

On VA heart examination in June 1999, the Veteran denied 
being restricted from any activities due to his heart 
condition and indicated that he was doing well.

On VA spine examination in June 1999, the Veteran was 
diagnosed with degenerative disc disease and degenerative 
joint disease of the cervical spine with associated nerve 
root irritation to the left arm with associated left arm 
weakness and some forearm muscle atrophy.  The examiner 
opined that the Veteran's left arm disability limited his 
ability to lift, pulling, or reach overhead.  However, he was 
able to perform activities of daily living such as bathing, 
dressing, feeding, and shaving.  The Veteran was also able to 
drive and perform general household activities without a 
severe degree of limitation.  The examiner opined that there 
was no evidence that the Veteran's atherosclerotic 
cardiovascular disease with associated coronary artery bypass 
surgery prohibited him from employment that consisted of 
nonexertional activities.  He was diagnosed with 
atherosclerotic cardiovascular disease, stable post coronary 
artery bypass.

On VA spine examination in January 2003, it was noted that 
the Veteran worked for the USDA as a pathology technician 
until his retirement in 1990.  The Veteran was independent in 
activities of daily living, transfers, and ambulation without 
any assistive devices.  In addition, he was able to engage in 
activities of daily living.  The Veteran was diagnosed with 
multilevel disc disease of the cervical spine with left 
cervical radiculopathy, degenerative joint disease of the 
lumbosacral spine, chronic neck and low back pain, and C4-C5 
spondylolisthesis.

The Veteran filed a claim for a TDIU rating in April 2007.  
The Veteran indicated that he was last employed with the 
United States Department of Agriculture (USDA) as a field and 
lab technician from March 1976 to September 1990 and 
completed four years of high school.

On May 2007 VA digestive conditions examination, the examiner 
opined that the Veteran was able to engage in activities of 
daily living without restriction and that the Veteran's 
chronic obstructive pulmonary disease (COPD) and coronary 
artery disease (CAD) placed limitations on his employability.  
While he was not service-connected for COPD and was not 
restricted by hypertension, gastroesophageal reflux disease 
(GERD), or gastritis, the examiner opined that the Veteran's 
CAD placed restrictions on strenuous physical exertion.

On VA eye examination in May 2007, the Veteran was diagnosed 
with postoperative status, right eye, of 
dacryocystorhinostomy surgery and presbyopia.  The examiner 
opined that the examination was basically normal for the 
Veteran's age and that his eye conditions had no effect on 
employability.

On VA feet examination in May 2007, the Veteran was diagnosed 
with asymptomatic pes planus which the examiner opined would 
not limit his employment.  However, it was recommended that 
the Veteran avoid prolonged walking and standing.

On VA neurological disorders examination in May 2007, the 
Veteran complained of episodes of severe pain and occasions 
during which he was unable to use his left arm.  The clinical 
findings were more suggestive of peripheral neuropathy that 
was possibly due to cervical myelopathy or a B-12 deficiency 
with combined systems disease.  The examiner opined that the 
Veteran's neurological deficits would not preclude 
employment.

On VA nose, sinus, and larynx, and pharynx examination in May 
2007, the Veteran was diagnosed with bilateral neurosensory 
hearing loss; chronic vasomotor rhinitis, with secondary 
epistaxis; and vocal cord paralysis that caused hoarseness 
and a weak voice, the etiology of which was uncertain but may 
have been related to a cardiac procedure.  The examiner 
opined that the Veteran's employability was significantly 
impaired by his vocal cord paralysis and recurring epistaxis.

On VA spine examination in May 2007, it was noted that the 
Veteran had not required bed rest for pain relief in the past 
twelve months, had not undergone back surgery, and performed 
all activities of daily living unassisted.  It was further 
noted that the Veteran retired from employment due to a 
triple bypass operation.  The Veteran was diagnosed with 
degenerative arthritis of the lumbar and thoracic spine; 
degenerative arthritis of the cervical spine with decreased 
range of motion; C5 nerve root irritation with mild atrophy 
of the left deltoid muscle; and mild arthritis of the carpal 
metacarpal joints of the thumb, bilaterally.  With respect to 
employability, the Veteran was last employed as a laboratory 
technician and indicated that he felt that he currently could 
perform that job.  The examiner observed that the Veteran was 
pleasant, talkative, and would do well in sales, and opined 
that he was not restricted from part-time employment.  Full-
time employment was feasible with a minimal amount of 
physical stress due to his left arm disability and overall 
decreased ability to exercise and the resultant decreased 
muscle strength.

In May 2008, the Veteran testified before a Decision Review 
Officer.  The Veteran testified that since his retirement 
from the USDA in1990, he worked two summers for the USDA in 
1991 and 1992.  His wife testified that he did not do any 
chores around the house, but drove to the post office every 
day.  The Veteran testified that he did not have the strength 
or stamina to do any type of activity that included a lot of 
walking.  He testified that he could not raise his left arm 
above his shoulder and that pushing or lifting an item caused 
extreme fatigue and restricted his daily activities.  The 
Veteran further testified that he could not perform any 
physical labor.

On VA audio examination in August 2009, the Veteran was 
diagnosed with bilateral sensorineural hearing loss.  The 
examiner opined that employment settings that rely heavily on 
spoken communication would be difficult for the Veteran.  
However, the Veteran's hearing loss did not preclude 
employment.

On VA digestive conditions, heart, and respiratory 
examination in August 2009, the Veteran was diagnosed with 
CAD, status-post surgical coronary bypass grafting; status 
post surgical permanent implanted cardiac pacemaker for 
second-degree heart block of moderate severity; essential 
hypertension of mild severity; GERD, mild in severity; and 
atrial flutter, status post surgical ablation procedure.  The 
examiner opined that the Veteran was able to engage in 
activities of daily living without restriction and that his 
digestive condition did not interfere with his ability to 
work at his usual employment.  The Veteran's heart condition 
limited his ability to perform strenuous physical exertion, 
but did not limit his ability to perform sedentary employment 
or mild physical labor.

On VA eye examination in September 2009, the Veteran was 
diagnosed with asymptomatic postoperative status 
dacryocystorhinostomy on the right eye and age-related 
nuclear sclerotic cataracts.  An opinion regarding the 
effects of the Veteran's eye disabilities on employment was 
not provided.

On VA feet examination in August 2009, the Veteran denied any 
current foot pain but had a great deal of inactivity due to 
his spine problems and shortness of breath.  The Veteran had 
no significant problems with his feet for the past fifty 
years and was able to perform most activities of daily living 
unassisted.  The examiner opined that the Veteran's bilateral 
foot disability did not prevent him from working, but that he 
was unable to perform his prior job as an assistant to a 
research technician due to lumbar spine pain.  The Veteran 
was diagnosed with pes planus.

On VA neurological disorders examination in August 2009, the 
Veteran was assessed with mild weakness in some left C5-6 
muscles from cervical root involvement.  He had moderate 
incomplete left-sided sensory loss and moderate to severe 
incomplete right leg sensory loss from cervical myelopathy.  
The examiner opined that those deficits would prevent the 
Veteran from working in laboring occupations or those that 
required a lot of walking, but would not significantly impact 
sedentary occupations.

On VA nose, sinus, larynx, and pharynx examination, the 
Veteran was diagnosed with mild deviation of the nasal septum 
with moderate vasomotor rhinitis and a nasal septal deviation 
that was mild and caused only mild obstruction.  An opinion 
regarding the effects of the Veteran's disabilities on 
employment was not provided.

On VA spine examination in August 2009, the Veteran had 
difficulty extending his [neck] due to pain and had prominent 
stiffness throughout the entire spine in the morning.  It was 
noted that he did not use a cane and was able to perform 
activities of daily living.  However, he required bed rest 
for pain relief in the past twelve months that was not 
prescribed by a physician.  The Veteran denied any radiation 
of his lumbar spine pain and denied any flare-ups, but stated 
that he was unable to perform his most recent job due to 
lumbar, thoracic, and cervical spine pain.  On examination, 
he was diagnosed with degenerative arthritis of the cervical, 
lumbar, and thoracic spine.  The examiner opined that the 
Veteran was unable to do his most recent job due to 
degenerative arthritis of his lumbar, cervical, and thoracic 
spine.  The examiner further opined that the Veteran had an 
almost spondylitic, non-moving spine that was very near 
ankylosis.  Accordingly, he could not perform his most recent 
job that required field and lab work.  In addition, he was 
unable to perform any manual labor.

After a thorough review of the record, the Board finds that 
the functional limitations imposed by the Veteran's service-
connected disabilities, specifically his cervical, thoracic, 
and lumbar spine disabilities; CAD; hearing loss; tinnitus; 
and left arm limitations, preclude his performance of 
substantially gainful employment.  On VA spine examination in 
May 2007, the Veteran had not required bed rest within the 
past twelve months.  However, on VA spine examination in 
August 2009, he indicated that he had required bed rest and 
the examiner opined that the Veteran's spine was very near 
ankylosis.  Because of the nature and severity of the 
Veteran's service-connected cervical, thoracic, and lumbar 
disabilities, the Board finds that it would be extremely 
difficult, if not impossible, for him to perform gainful work 
on a sustained basis.  Thus, the Board concludes that the 
competent evidence of record supports a finding that the 
Veteran is unable to obtain or retain any form of 
substantially gainful employment due solely to the severity 
of his service-connected disabilities.

Considering the evidence of record, and in light of the 
applicable laws and regulations, the Board finds that a TDIU 
rating is warranted.  After reviewing the evidence, the Board 
finds that there is a reasonable basis to find that it is as 
likely as not that the Veteran's service-connected 
disabilities render him unable to secure or follow a 
substantially gainful occupation.  Therefore, the Board finds 
that a TDIU rating is warranted.  The Board has resolved all 
reasonable doubt in favor of the Veteran in making this 
decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).




ORDER

A total disability rating based on individual unemployability 
is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


